Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 10-11, 14-18 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-6, 7-8, and 10-14 of U.S. Patent No. 10,042,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the substantive subject matter of the current claims is contained within the subject matter of claims of U.S. Patent No. 10,042,674 respectively. The only differences between the application and the patent including explicitly stating that the context of all changes is a database system and describing the “actual processing rate” as “one or more clock rates.” This would be an obvious change because clock rate is a type of actual processing rate that can be measured and adjusted. A representative claim 1 is shown in the table below. 

Application 16/043,205
US 10,042,674
A computer-implemented method for controlling capacity of a database system that includes one or more database nodes operable to process data stored in a database, wherein each one of the database nodes can use one or more resources in connection with the processing of the data stored in the database, the computer-implemented method comprising: 

1. A computer-implemented method of controlling capacity of a database system that includes one or more database nodes operable to process data stored in a database managed by the database system, wherein each one of the database nodes includes at least one physical processor and non-transitory computer readable storage medium configured to be accessed by the at least one processor, wherein the at least one physical processor is further configured to use one or more resources of the database system in connection with the processing of the data stored in the database, and wherein the computer-implemented method comprising: 


obtaining, by at least one physical processor, a target capacity of the database system as a desired overall target capacity of the database determined at least partly based on a performance goal value of the database; 

changing capacity of the database system, by the database system, from a current computing capacity to another computing capacity obtained that is different than the current capacity, by causing usage capacity of at least one of the resources to be changed from a current usage capacity to another usage capacity different than the current usage capacity, by performing at least the following: 

effectively changing, by the at least one physical processor, from a current computing capacity to another computing capacity that is different than the current capacity to achieve the overall target capacity of the database system, by at least causing usage capacity of at least one of the resources to be changed, at least partly based on the target capacity, from a current usage capacity to another usage capacity different than the current usage capacity when the database system is operational and processing the data in the database, and 


wherein the causing of the usage capacity of the least one resource to be changed comprises: 


changing the capacity of at least one of the database nodes of the database system from a current capacity to a different capacity, by at least performing the following: 

Changing based on the other obtained usage capacity, by the database system, one or more clock rates of one or more physical processors of at least one of the database nodes of the database system from one or more current clock rates to one or more different clock rates of the one or more physical processors of the at least one of the database nodes of the database system; and 

changing the actual processing rate of one or more physical processors of the at least one of the database nodes of the database system from a current processing rate to a different processing rate to achieve the desired overall the target capacity of the database system, by at least skipping one or more clock cycles based on performance improvement recommendations monitored by a usage regulator; and 

Effectively changing, by the database system, access capacity of at least one of the computing resources of the at least one of the database nodes of the database system from a current access capacity to a different access capacity.

effectively changing access capacity of at least one of the computing resources of the at least one of the database nodes of the database system from a current access capacity to a different access capacity to achieve the desired overall the target capacity of the database system.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sivasubramanian et al. (US Pre-Grant Publication 2010/0250748) in view of Gibson et al. (US Pre-Grant Publication 2011/0239220). 

As to claim 1, Sivasubramanian teaches a computer-implemented method for controlling capacity of a database system that includes one or more database nodes operable to process data stored in a database, wherein each one of the database nodes can use one or more resources in connection with the processing of the data stored in the database, the computer-implemented method comprising: 
Changing capacity of the database system, by the database system, from a current computing capacity to another computing capacity obtained that is different than the current capacity, by causing usage capacity of at least one of the resources to be changed from a current usage capacity to another usage capacity different than the current usage capacity (see Sivasubramanian paragraphs [0013] and [0015] for general discussion of manually or automatically changing the data environment. Also see [0016] and Figure 6 for showing that and a customer may authorize automatically increasing processing capacity or storage capacity by the database system), by performing at least the following: 
…
Effectively changing, by the database system, access capacity of at least one of the computing resources of the at least one of the database nodes of the database system from a current access capacity to a different access capacity (see paragraphs [0013], [0015]-[0016] and [0048]. Storage capacity may be adjusted automatically by the database system).  
Sivasubramanian does not explicitly show: 
Changing based on the other obtained usage capacity, by the database system, one or more clock rates of one or more physical processors of at least one of the database nodes of the database system from one or more current clock rates to one or more different clock rates of the one or more physical processors of the at least one of the database nodes of the database system; and 
Gibson teaches: 
Changing based on the other obtained usage capacity, by the database system, one or more clock rates of one or more physical processors of at least one of the database nodes of the database system from one or more current clock rates to one or more different clock rates of the one or more physical processors of the at least one of the database nodes of the database system (see paragraph [0015]. Gibson shows to monitor tasks for performance. Each task has an associated performance parameter. By comparing the monitored performance with the performance parameter, Gibson shows to modify a processor clock rate for the monitored task. Also see paragraphs [0047] for monitoring resource usage and [0060] for monitoring and adjusting clock rates of processors); and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Sivasubramanian by the teachings of Gibson because both references are directed towards monitoring usage of system resources in performing tasks and adjusting performance of those system resources in response to the usage. Gibson simply provides a user of Sivasubramanian the ability to adjust additional system resources, which will increase the responsiveness of Sivasubramanian to a customer’s need. 

As to claim 2, Sivasubramanian as modified teaches the computer-implemented method of claim 1, wherein the causing of the usage capacity of the least one resource to be changed comprises: 
causing the capacity of the at least one resource to be changed when the database system is operational (see Sivasubramanian [0049]. Resources may be scaled without affecting the availability of the resources).  

As to claim 3, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the causing of the usage capacity of the least one resource to be changed comprises: 
causing the capacity of at least one resource to be changed dynamically at runtime (see Sivasubramanian [0047]-[0049]. Resources may be changed as the system is operating).  

As to claim 4, Sivasubramanian teaches the computer-implemented method of claim 3,
wherein the database system includes multiple database nodes operable to process data stored in the database and access at least one of the resources in parallel (see Sivasubramanian paragraphs [0020] and [0024]. Multiple databases may exist. As noted in paragraph [0030], tasks may be performed on databases in parallel), and 
wherein the causing of the usage capacity of the least one resource to be changed comprises: 
causing capacity of first and second resources that can be accessed respectively by first and second nodes of the multiple nodes to be changed (see Sivasubramanian paragraphs [0047]-[0051]. Storage capacity may be changed). 

As to claim 5, Sivasubramanian teaches the computer-implemented method of claim 4, wherein the causing of capacity of first and second resources to be changed is performed when the database is processing data, dynamically, at runtime (see Sivasubramanian paragraph [0051]. Also see Gibson paragraph [0015]).   

As to claim 6, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the computer-implemented method further comprises: 
obtaining a target computing capacity for the database system, wherein the target computing capacity is the less than the full computing capacity of the database system (see Sivasubramanian paragraphs [0048]-[0051]. A user may submit a target that is less than the full capacity, also shown in Figure 6); and 
wherein the causing of usage capacity of the least one resource to be changed cause the capacity of the at least one resource to be changed based on the target capacity (see Sivasubramanian paragraphs [0048]-[0051]. Also see Gibson paragraph [0015] to change the clock rate of a processor in response to usage parameters).  

As to claim 7, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the resources that can be accessed by one or more database nodes includes one or more of the following: 
one or more processors, one or more other computing resources, access to Input/Output (I/O) associated with the database, access to one or more operations, access to one or more database operations (see Sivasubramanian paragraphs [0046]-[0051] for examples of at least processors and computing resources).   

As to claim 8, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the computer-implemented method further comprises: 
limiting usage of at least one of database nodes of the database system beyond a level at which usage can be provided when usage of the at least database is regulated at full capacity (see Sivasubramanian paragraphs [0038]-[0039] and [0046] and Figure 6. Usage is limited to be less than capacity).  


As to claim 10, Sivasubramanian teaches the computer-implemented method of claim 8, wherein the limiting of the usage of least one the database nodes of the database system comprises: 
effectively delaying access to at least one of the computing resources, thereby delaying usage of the at least one computing resource (see Sivasubramanian paragraph [0052]. Access may be delayed during a maintenance period).  

As to claim 11, Sivasubramanian teaches the computer-implemented method of claim 10, wherein the effectively delaying access to at least one of the computing resources comprises: 
scheduling access to the at least one computing resource according to a determined delay period (see Sivasubramanian paragraph [0052]. Access may be scheduled around a maintenance window period).  

As to claim 12, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the changing of the capacity of the database system comprises: 
controlling the computing capacity of the database system based on a target computing capacity (see Sivasubramanian paragraphs [0045]-[0046] and Figure 6. Target computing capacities may be set by a user) by one or more of the following: 
regulating the computing capacity of at least one of multiple database nodes of the database system (see Sivasubramanian paragraphs [0045]-[0046]) by limiting at least one: 
(i) processing or execution capacity of one or more processors of one or more of the database nodes (see Sivasubramanian paragraphs [0045]-[0046]. Processing capacity on a database node may be regulated. Also see Gibson paragraph [0015] for changing clock rates, which affects processing or execution capacity of one or more processors), and 
(ii) I/O usage of one or more processors of one or more of the database nodes.  

As to claim 13, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the computer-implemented method further comprises: 
obtaining monitored computing usage data by monitoring computing usage of one or more database nodes of the database system (see Sivasubramanian paragraphs [0045]-[0046]. Also see Gibson paragraph [0015]); and 
Docket No. 20788C0167controlling the computing capacity of the database system based on the monitored computing usage data (see Sivasubramanian paragraphs [0045]-[0046]. Also see Gibson paragraph [0015]). 

As to claim 14, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the limiting of the usage comprises: 
monitoring computing usage of at least a first activity that is not regulated with respect to its usage of at least one of the resources (see Sivasubramanian paragraphs [0038] and [0043]-[0044]. Read activity may be monitored, with respect to memory and processing capacity); 
determining, at least partially based on the monitored computing usage data, whether to regulate or change regulation of the computing usage of a second activity (see Sivasubramanian paragraphs [0043]-[0044]. Processing and memory can be addressed); and 
initiating regulation or changing the regulation of the computing usage of the second activity with respect to one or more of the resources when the determining determines to limit the computing usage of the second activity (see Sivasubramanian paragraphs [0043]-[0044]. Processing and memory can be addressed).  

As to claim 15, Sivasubramanian teaches the computer-implemented method of claim 1, where the computer-implemented method further comprises: 
obtaining a target computing capacity for the database system (see Sivasubramanian paragraphs [0046]-[0051]. Also see Gibson paragraph [0015]); and 
regulating the computing usage of one or more database activities associated with the database system based on the target computing capacity (see Sivasubramanian paragraphs [0046]-[0051]. Also see Gibson paragraph [0015]).  

As to claim 16, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the computer-implemented method further comprises: 
monitoring the one or more database activities at least with respect to their usage of the one or more resources (see Sivasubramanian paragraphs [0045]-[0046]); 
regulating the computing usage of one or more database activities based on the monitoring of the one or more database activities when the database is active (see Sivasubramanian paragraphs [0045]-[0046]. Also see Gibson paragraph [0015]).  

As to claim 17, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the computer-implemented method further comprises: 
determining, based on one or more criteria, whether to change capacity of the database system from the current computing capacity to the other computing capacity (see Sivasubramanian paragraphs [0048]-[0051]. Also see Gibson paragraph [0015]).  

As to claim 18, Sivasubramanian teaches the computer-implemented method of claim 1, wherein the one or more criteria comprises one or more of the following: 
managing a service of the database (see Sivasubramanian paragraphs [0048]-[0051]); 
managing a service level associated with a service of the database; and 
meeting a service level goal and/or service level agreement.

As to claims 19 and 20, see the rejection of claim 1. 

Response to Arguments
Applicant’s arguments with respect to the feature of “changing … one or more clock rates” in the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's remaining arguments filed 8 October 2021 have been fully considered but they are not persuasive. 

Applicant argues that “A data volume in itself is NOT a database system operable to process data in the context of the claimed invention. More particularly, claim 1 is directed to a computer-implemented method for controlling capacity of a database system. It should be noted that the database system includes one or more database nodes operable to process data stored in a database. In addition, each one of the database nodes can use one or more resources in connection with the processing of the data stored in the database.” 
In response to this argument, Examiner notes that the volumes of Sivasubramanian are storage units providing storage capacity, a resource, to users who use the database system of Sivasubramanian. Customers store items in the data volumes of the database systems. Customers may have storage capacity increased (see paragraph [0016]). Increasing the storage capacity available to a user “causes usage capacity of a resource to be changed.” 
Examiner is not arguing that an individual data volume element represents an entire database system. Sivasubramanian clearly shows in Figure 1 a database system comprising multiple servers and at least one client. Sivasubramanian discusses in paragraph [0013] how “host machines” or “data instances” are monitored to “predict future capacity and/or resource needs for a customer, and can recommend appropriately scaling or other such adjustments in capacity or other such aspect.” This is further evidence that a resource of a database system is changed. 

Applicant argues that “Sivasubramanian is NOT directed to controlling capacity of a database system operable to process data stored in a database. Instead, Sivasubramanian is directed to "monitoring and automatic scaling of data volumes" and it states that scaling of storage capacity can be performed (Sivasubramanian, Title and Abstract). Contrary to the Examiner's assertion, it is respectfully submitted a data volume in itself is not a database system operable to process data stored in a database. In fact, a data volume is a storage device that can be a database that is used by a database system to process data in the data volume. As such, it is apparent that Sivasubramanian cannot teach controlling capacity of a database system in the context of claim 1. Therefore, the Examiner's rejection of claims is improper for this additional reason.”
In response to this argument, Examiner notes that Sivasubramanian teaches such a “database system” (see Abstract, and paragraphs [0012]-[0013] and [0015]-[0016], which all indicate that data environments may be accessed. The data environment is indicative of a database system). The storage volumes of Sivasubramanian are resources that may be allocated and updated as customer needs and the context change. Applicant appears to be arguing that Sivasubramanian does not contain a database system – however Sivasubramanian explicitly mentions, in paragraph [0013], a “system” that monitors performance aspects of a data environment to respond to consumer needs, including automatically scaling or allocating usage capacity for processing, memory, storage, I/O, and other resources. Sivasubramanian clearly teaches “a database system” to the extent required by the current claim language. 
Additionally, nowhere in the above rejection, nor in the office action mailed on 8 July 2021, did the Examiner state that a “data volume” is a “database system.” 
Applicant appears to be relying on the fact that Sivasubramanian refers to “automatic scaling of data volumes” in the title without explicitly referring to “a database system.” The data volumes being scaled in Sivasubramanian do not exist in a vacuum. As clearly shown in paragraphs [0013], [0015]-[0016], and [0048], the data volumes of Sivasubramanian exist within the context of an operational database system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152